NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  JOE FRANKLIN MULDROW, Appellant.

                             No. 1 CA-CR 18-0180
                               FILED 8-13-2019


          Appeal from the Superior Court in Maricopa County
                       No. CR2016-005720-002
         The Honorable William R. Wingard, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Jana Zinman
Counsel for Appellee

Bain & Lauritano PLC, Glendale
By Sheri M. Lauritano
Counsel for Appellant
                          STATE v. MULDROW
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Diane M. Johnsen joined.


T H U M M A, Judge:

¶1             Joe Franklin Muldrow appeals his convictions and resulting
sentences for two counts of sale or transportation of dangerous drugs.
Muldrow argues that the superior court erred when it precluded admission,
at trial, of evidence to impeach a witness that the State previously had
disclosed pursuant to its obligations under Brady v. Maryland, 373 U.S. 83
(1963). Because Muldrow has shown no error, his convictions and sentences
are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2            In April 2016, two undercover law enforcement officers
contacted Muldrow at his apartment in Phoenix to buy methamphetamine.
One of the officers purchased 185.1 milligrams of methamphetamine for $20
and 321.3 milligrams of methamphetamine in exchange for a cell phone.
The transactions were audio recorded. Muldrow was later charged with
two counts of sale or transportation of dangerous drugs, both Class 2
felonies.

¶3             These two drug buys were among many that law enforcement
made as part of a multi-jurisdictional investigation at Muldrow’s apartment
complex. Months after the Muldrow drug buys, a Phoenix Police detective
became the case agent in charge of the apartment complex investigation.
This detective’s assignment was to compile all police reports into one report
so that all cases, including Muldrow’s, could be submitted for charging.

¶4             In 2009, this detective had been reprimanded for providing
false reports and attempting to interfere with an ongoing investigation.
Before trial, the State disclosed the reprimand to Muldrow. The State also
disclosed to Muldrow that it would not call the detective as a witness,
stating he was not directly involved with the Muldrow drug buys. When


1This court views the facts in the light most favorable to sustaining the
verdict. State v. Payne, 233 Ariz. 484, 509 ¶ 93 (2013).


                                     2
                           STATE v. MULDROW
                            Decision of the Court

the two undercover officers testified, Muldrow attempted to impeach the
non-testifying detective by showing he had been reprimanded. The court
precluded these attempts, noting the officers did not rely on the detective
or any of his reports at the time of the drug buys. Muldrow then announced
that he would call the detective as a defense witness. The court permitted
Muldrow to do so but warned that he might not be able to impeach the
detective with the reprimand.

¶5             During the detective’s testimony, the court precluded
Muldrow from using the reprimand to impeach him. The court ruled that
the detective’s testimony had “nothing to do with the relevant facts of this
case.” The court concluded that the reprimand is “clearly more prejudicial
than it is probative and it’s not even probative at all.”

¶6            A jury convicted Muldrow of both counts and he was
sentenced to concurrent 15.75-year prison terms. This court has jurisdiction
over Muldrow’s timely appeal pursuant to Article 6, Section 9, of the
Arizona Constitution and Arizona Revised Statutes (A.R.S.) sections 12-
120.21(A)(1), 13-4031, and -4033(A)(1) (2019).2

                               DISCUSSION

¶7           Muldrow’s sole argument on appeal is that the court erred
when it precluded impeachment of the detective with his reprimand.
Muldrow argues that the detective’s credibility was relevant and that the
probative value of the impeachment evidence outweighed any prejudice.
Muldrow also argues that he was prejudiced by the preclusion because it
prevented him from presenting a full and vigorous defense to the jury.

¶8             In general, witness credibility is relevant and relevant
evidence is admissible. State v. McCall, 139 Ariz. 147, 158 (1983) (“[A]ny
evidence that substantiates the credibility of a prosecution witness on the
question of guilt is material and relevant and may be properly admitted.”);
Ariz. R. Evid. 402; see also Ariz. R. Evid. 607 (“Any party, including the party
that called the witness, may attack the witness’s credibility.”). However,
even relevant evidence may be excluded “if its probative value is
substantially outweighed by a danger of . . . unfair prejudice, confusing the
issues, misleading the jury, undue delay, wasting time, or needlessly
presenting cumulative evidence.” Ariz. R. Evid. 403. The exclusion of



2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                       3
                           STATE v. MULDROW
                            Decision of the Court

evidence under Rule 403 is reviewed for an abuse of discretion. State v.
Foshay, 239 Ariz. 271, 279 ¶ 35 (App. 2016).

¶9             Here, the court found that the detective could offer no
testimony relevant to the facts of the case. The detective was not involved
with the planning of the undercover drug buys nor with the testing of
evidence at the crime lab. He did not know who Muldrow was until he took
over as case agent months after the April 2016 drug buys. In addition, the
probative value of the detective’s testimony was minimal because there
were two testifying eyewitnesses to the drug buys, as well as an audio
recording of the entire incident. Therefore, the court did not abuse its
discretion when it found that the detective’s credibility had little bearing on
the facts and that the danger of unfair prejudice caused by admission of the
evidence substantially outweighed any probative value. Cf. State v. Gillies,
135 Ariz. 500, 507 (1983) (impeachment of appellant with prior criminal
history was more probative than prejudicial when appellant was the only
witness and credibility was of “considerable importance”). For these same
reasons, Muldrow fails to show how he was prejudiced by the court’s
preclusion of evidence of the reprimand.

                               CONCLUSION

¶10           Because Muldrow has shown no error, his convictions and
resulting sentences are affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4